Title: To George Washington from Brigadier General Jacob Bayley, 23 November 1778
From: Bayley, Jacob
To: Washington, George


  
    Sr
    Newb[u]ry [Vt.] November 23rd 1778
  
  Two Day Since Capt. Goslin Lt Goslin Capt. Travisie and Enoch Hall arrived here from Canada which Place they left the 4th Instant, Capt. and Lt Goslin from Laubener Eighteen Leagues from Quebeck, Capt Travisie and Enoch Hall from St Francois, thier accounts of the Scituation of affairs In Canada I inclose wrote by Capt. Goslin In French as I Apprehend the Truth would appear by their Verbal and writen account—they all agree that the Numbers in Canada of Brittish force of all Sorts dos not ammount to more than 3700 men that not more than 700 had arrived in Canada the last Season nor Could any arrive after they left that Country as it froze Hard at that time, that the Canadians were generally In favour of our Cause that the Priests were Silent, one assisted them much, Chief of the Force in Canada is in the District of Monreal, and were fortifying at Sorel where Head Quarters were and many Barracks, that the Canadians are not Disarmed In general but are not Elowed to purchace any Amenition nor keep any without Special licence, they are Impatiently waiting for our Coming, they Say that four Hundred men will Cut of the Communication between Quebeck and Sorel if they fall in at St Nicolas which is Eighteen miles below St Francois where the Communication is open from this Place, wheat Plenty at 5/ pr Bushel, Pork & beaf not So plenty but, they think Enough may be had for the army Mr Hall Is one of our Inhebitants and Gives the Same accounts as the French, assures me that the French are very friendly that he was in Company with french officers that was in the works at Sorel they tel 
    
    
    
    him thier is but twenty Cannon a Small Fort and are making an Intrenchment from Sorel to the River St Laurance but no fortification on the two Sides next the River’s.
  the Indians begin to Come, in and mean never to go to Canada untill the Brittish are drove out, Capt. Travisie has been of great Servise to us this is the fourth time he has been in Canada Sin<ce> he was drove out of that Country by the Brittish, also Joseph Lewes has assisted us very much I wish they might be Recommended to the Commander of the Expedition, I am with the Greatest Regard your Excelencys most obedient Humble Servant

  Jacob Bayley

